      Case 7:21-cv-00005 Document 26 Filed on 08/17/21 in TXSD Page 1 of 2
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                                                                                         August 17, 2021
                           UNITED STATES DISTRICT COURT
                                                                                        Nathan Ochsner, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION

UNITED STATES OF AMERICA,                        §
                                                 §
VS.                                              § CIVIL ACTION NO. 7:21-CV-005
                                                 §
8.666 ACRES OF LAND, MORE OR                     §
LESS, et al,                                     §
                                                 §
         Defendants.                             §

         ORDER DETERMINING TITLE AS TO TRACT RGV-RGC-1027

       Now before the Court is the dispute as to who holds title to Tract RGV-RGC-1027

(“subject property”). After considering the Government’s briefing (Dkt. No. 20) and the

applicable law, the Court is of the opinion that title is held by three minor children. D.L., K.L.,

and D.L., who are under the care of Raul Lozano, Jr.

       Federal courts overseeing condemnation cases have the authority to determine who holds

title amongst parties before a land’s condemnation. Florida Beaches v. Niagara Inv. Co., 148

F.2d 963, 964 (5th Cir. 1945); United States v. 22,680 Acres of Land, 438 F.2d 75, 77 (5th Cir.

1971); Clark v. White, 185 F.2d 528, 530 (5th Cir. 1950). Federal courts look to the substantive

law of the state in which the subject property is located to resolve a title dispute. See United

States ex. Rel. T.V.A. v. Powelson, 319 U.S. 266, 279 (1943). When there are multiple parties

claiming ownership of the land, it is on the party to show their claim to the land. United States v.

Lee, 360 F.2d 449, 452 (5th Cir. 1966).

       On July 28, 2021, the United States (“the Government”) filed an amicus brief regarding

the ownership of the subject property. Dkt. No. 24. The Government indicates that through a

number of conveyances, title to half of the Subject Property was held by Isabel Gonzalez and the


1/2
      Case 7:21-cv-00005 Document 26 Filed on 08/17/21 in TXSD Page 2 of 2




other half was held by three minor children, D.L., K.L., and D.L. at the time of the taking. Isabel

Gonzalez disclaimed her interest in the subject property and was dismissed from the case. Dkt.

No. 17. As a result, the three minor children are the only parties before the Court claiming an

interest in the subject property.

       Accordingly, for the purposes of this condemnation proceeding only, the Court FINDS

the ownership of Tract RGV-RGC-1027 to be held by three minor children. D.L., K.L., and D.L.,

who are under the care of Raul Lozano, Jr.

       SO ORDERED this 17th day of August, 2021, at McAllen, Texas.


                                                 ___________________________________
                                                 Randy Crane
                                                 United States District Judge




2/2
